DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 32 is listed as “(Withdrawn),” but with the text missing, the Office will understand this to mean that the claim is canceled, and asks that Applicant correct this status identifier in future filed claim sets.

Claim Objections
Claim 25 is objected to because of the following informalities:
Claim 25, line 2, should have its comma struck.

Claim Rejections — 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, 23, and 25–27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject 
Claim 8 now recites that “the wiping member is guided along a straight linear path when contacting the rotating sieve member.” Claim 25 also now recites similar language. Nowhere in the disclosure is this limitation found. Instead, this is an incidental facet of how the wiping member, as disclosed, is actuated as attached to the plunger element, but there is insufficient original support for this genus-type limitation, particularly because only one manner of implementation, i.e. the plunger attachment, is shown. See MPEP § 2163.II.A.3.a.ii. Based on the arguments on pg. 15 of Applicant’s recent remarks, it seems this limitation has been added solely to void the applicability of the Chen prior art. Applicant may strike this limitation, or replace it with limitations supported by the original disclosure, e.g. the slots into which the cleaning brush is inserted.
Claim 23 now recites that “contact between the wiping member and the sieve member results . . . in debris cleaned from the sieve member being ejected under centrifugal force away from the sieve member” (last three lines). This limitation renders the claim indefinite essentially because it is unclear. A centrifugal force is generated by a rotating container, which in this case would be the rotating sieve, but the claim phrases this limitation as if “contact between the wiping member and the sieve member” causes the “centrifugal force,” which is simply not the manner in which centrifugal force works. Similar to other limitations added during the course of this prosecution, it seems to have been added solely to define away from the prior art, and not to further define the invention in terms of what is originally shown in the disclosure. The Office can only suggest that this limitation be struck, and that if Applicant still desires that this claim be defined away from the prior art, that only the original disclosure be used to add limitations absent from, and not obvious to add to, Obersteiner.
Claims 26 and 27 are rejected due to dependency upon a rejected claim.
Claim Rejections — 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
Claims 23, 26, and 27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Obersteiner et al. (US Pub. 2010/0050886).
Claim 23: Obersteiner discloses a motor energized (para. 19, “motor”) shredder element (106) configured to shred food received via an inlet (114);
a motor energized (para. 19, “motor”) rotating sieve member (108) configured to receive food shredded by the shredder element (ascertainable from figs. 3 and 4) and to separate the food into a plurality of components (necessary and inherent with sieve 108), wherein a portion of the components are capable of passing through the rotating sieve member (ibid.); and
a wiping member (120, 122), which selectively contacts or moves away from interior surfaces of the rotating sieve member (cf. fig. 3 with fig. 4) while the rotating sieve member is rotating (para. 31, “As the grating disk 106 together with the filter sieve 108 continues to rotate, the scraper element 122 removes the pulp along the whole inner circumference of the filter sieve 108”),
wherein contact between the wiping member and the rotating sieve member results in the cleaning of the sieve member (ibid.), and in debris cleaned from the sieve member being ejected under centrifugal force away from the sieve member (rotating sieve 108 inherently enacts a centrifugal motion that affects the debris within it, and necessarily ejects it through the sieve member).
Claim 26: Obersteiner discloses the wiping member being comprised of a pliant or a rigid blade (122; not explicitly described as either rigid or pliant, but must be one or the other; likely rigid as most “scrapers” are), and the wiping member being configured to wipe against the interior surfaces of the rotating sieve member (para. 31, “the scraper element abuts with the inner side of the filter sieve 108”).
Claim 27: Obersteiner discloses its wiping member being spring biased away from contact with the rotating sieve member (via 126; para. 23 describes that the spring has the wiping member by default in the “juicing position” rather than the “cleaning position”).

Allowable Subject Matter
Claims 1–3, 5–7, 9, 10, and 28–31 are allowed.

Response to Arguments
Applicant’s arguments filed 28 September 2021 have been fully considered but they are not persuasive.
In response to the § 112(a) rejection of claims 8 (and 25), Applicant argues that the amended claims are supported by the disclosure (pg. 8). The Office disagrees. Applicant cites to a huge portion of figures (48–57) and paragraphs of the specification (246–258), which is essentially unresponsive. Applicant does not at all address the Office’s point regarding a genus and species disclosure from the rejection, which remains. If by the newly claimed “guide” in claim 25, Applicant truly means the “slot” disclosed in the disclosure, the claims should be amended to reflect this, which would also supply antecedent basis for the limitation from the disclosure itself.
In response to the § 102 rejection of claims 23, 26, and 27, Applicant adds a centrifugal limitation (pg. 9). Applicant may see how the Office understands this limitation with the new § 112(b) .

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOHN J NORTON/Primary Examiner, Art Unit 3761